DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 27 recites “wherein the cytokine is interleukin 10 or a variant thereof.” 
Applicant generically claims a method employing “variants” of IL-10 however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, IL-10 and IL-12 (which is not an art recognized variant of IL-10) are the only inkerleukin molecules  disclosed. While the genus of “IL-10 variants” encompasses a large number of variants that have the same activity and function as IL-10 and the genus encompasses a large number of variants and molecules that have a different structure, the specification does not describe the complete structure of a representative number of species of the large genus of IL-10 variants thereof. 
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only further limitation is that upon delivering the cytokine, IL-10 increases in the serum. There are no other species satisfying the variants in the specification, nor is there any description as to how one would make or recognize a variant. 
The inventions of dependent claim 28 require the use of the inventions of Claim 27 and therefore are likewise rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
In conclusion, Applicant’s disclosure of only IL-10 and IL-12 of the claimed broad genus of IL-10 variants is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.



Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mammalian cells which have a nucleus and are then enucleated, does not reasonably provide enablement for any cell which lacks a nucleus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Claim 21 recites a method of treating an autoimmune disease by administering a subject in need thereof, a cell without a nucleus comprising 
a) an exogenous RNA molecule encoding a cytokine; and 
b) at least one intracellular organelle that synthesizes the cytokine encoded by the RNA molecule in the absence of the nucleus, 
wherein the cell comprising the cytokine delivers the cytokine to, or near, a target cell in the subject, thereby treating the autoimmune disease or disorder in the subject.
The instant specification discloses that the cell is any nucleated cell which would then be enucleated to form cytoplasts p. 7, lines 10-18). The scope is broad and encompasses all cells which lack a nucleus which would read on prokaryotes.
The specification only provides working examples of various mammalian cells tested for efficacy in the enucleation process disclosed in the present application (Tables 1 and 2). Additionally, only MSCs and MSC derived cytoplasts are utilized in the working example for treating an immune disease in a mouse (Example 5). 
The instant specification fails to provide any guidance or direction as to how to utilize prokaryotic cells or cytoplasts created from plant cells in the method of treating an autoimmune disease. 
After search and consideration, there is no instance of bacterial cells or cytoplasts created from plant cells treating autoimmune disease found in the art. 
Without any guidance or suggestion, many different types of cells could be utilized in an attempt to treat autoimmune disease requiring an undue amount of experimentation. 
Without any guidance/direction from the instant specification other than the limited embodiment,  it is highly unpredictable if any cell which lacks a nucleus and comprises exogenous RNA expressing a cytokine as well as organelles to synthesize RNA would result in treating autoimmune disease. MPEP§2164.03 states “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”
Based on the above discussion, it is concluded that the instant specification does not enable any person skilled in the art to make/use the invention commensurate in scope with these claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, 23, 25, 26, 28, 29, 34-35, and 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23, 25-26, 28-29, and 34-35 recite the term “the cell.” There is insufficient antecedent basis for this limitation in the claims as claim 21 recites both a “target cell” in line 7 and “a cell that lacks a nucleus” in line 2. Therefore, the metes and bounds of the invention are unclear.
Regarding claim 40, the phrase "e.g." (the abbreviation for “for example”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 and 29-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mata-Fink (WO2016/183482; IDS Reference filed 12/28/2021).
Regarding claim 21, Mata-Fink teaches treating an autoimmune disease via a method of administering a synthetic receiver complex which comprises an enucleated erythroid cell with exogenous RNA (para. 0261, 0273, 0253, 00874-00875, Claim 13). The exogenous polypeptide/RNA comprises a cytokine (para. 0141, 0302, 0379). As the enucleated cells are capable of expressing exogenous proteins from the exogenous RNA (para. 0293, 0302, 01320 ), the cell inherently possesses organelles to synthesize the protein in the absence of the nucleus.
Regarding claim 22, Mata-Fink teaches that the erythroid cells include mesenchymal stem cells (para. 0397, ).
Regarding claim 23, Mata-Fink teaches that the cells can be sourced for the treatment can be sourced from the donor for autologous treatment (para. 00745).
Regarding claim 24, Mata-Fink teaches that the exogenous RNA is mRNA (para. 00486).
Regarding claim 25, Mata-Fink teaches that the S domain wherein the receiver is on the surface comprises cytokines (0302, 0379).
Regarding claim 26, Mata-Fink teaches that the encoded protein (i.e. cytokine) of the mRNA can be expressed on the surface of the cell, in the cytoplasm of the cell, in the nucleus of the cell, in an organelle of the cell, or be secreted from the cell (para. 0618)
Regarding claims 29-31,Mata-Fink teaches that the cell’s S domain on the surface of the cell can comprise targeting moieties such as chemokines and chemokine receptors (para. 0396-397).
Regarding claim 32 Mata-Fink teaches that cadherin repeats can also comprise the S Domain , as cadherin molecules are for adhesion, they are adhesion molecules in the S Domain (para. 0396-397).
Regarding claim 33 Mata-Fink teaches that the receiver/targeting moiety can be a chemokine receptor such as CCR5 (para. 1000).
Regarding claim 34, Mata-Fink teaches that the cell is less than 30 microns (para. 0759).
	Regarding claim 35, Mata-Fink teaches that the CD47 (an immune-evading moiety) or a functional fragment thereof can be part of the receiver/RNA in the cell complex (para.0365).
	Regarding claim 36, Mata-Fink teaches that the cell complex can be administered daily (at least once a day) and that dosing and frequency can be determined upon varying factors such as severity of disease, age etc. (para. 0730-0731).
	Regarding claim 37, Mata-Fink teaches that the cell complex composition ca be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable carrier (para. 0706). 
	Regarding claim 38, Mata-Fink teaches that the cell complex composition can further comprise a second exogenous RNA molecule encoding protein (second receiver peptide) (para. 01177)
	Regarding claim 39, Mata-Fink teaches that other therapeutic agents can additionally be administered with the cell receiver complex in the form of a payload (para. 0039).
	Regarding claim 40, Mata-Fink teaches treating autoimmune diseases such as Autoimmune hepatitis, Crohn’s, Diabetes, Meniere’s disease, Multiple Sclerosis, Myasthenia gravis, Psoriasis, Rheumatoid arthritis, vasculitis, and vitiligo (para. 0876, 0948, Table 6 and 8).
	Therefore the invention is anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mata-Fink (WO2016/183482; IDS Reference filed 12/28/2021) in view of  St. Clair (Ann Rheum Dis 1999; 58:(Suppl I) 199–102)
Regarding claim 21, Mata-Fink teaches treating an autoimmune disease via a method of administering a synthetic receiver complex which comprises an enucleated erythroid cell with exogenous RNA (para. 0261, 0273, 0253, 00874-00875, Claim 13). The exogenous polypeptide/RNA comprises a cytokine (para. 0141, 0302, 0379). As the enucleated cells are capable of expressing exogenous proteins from the exogenous RNA (para. 0293, 0302, 01320 ), the cell inherently possesses organelles to synthesize the protein in the absence of the nucleus.
Regarding claim 22, Mata-Fink teaches that the erythroid cells include mesenchymal stem cells (para. 0397, ).
Regarding claim 23, Mata-Fink teaches that the cells can be sourced for the treatment can be sourced from the donor for autologous treatment (para. 00745).
Regarding claim 24, Mata-Fink teaches that the exogenous RNA is mRNA (para. 00486).
Regarding claim 25, Mata-Fink teaches that the S domain wherein the receiver is on the surface comprises cytokines (0302, 0379).
Regarding claim 26, Mata-Fink teaches that the encoded protein (i.e. cytokine) of the mRNA can be expressed on the surface of the cell, in the cytoplasm of the cell, in the nucleus of the cell, in an organelle of the cell, or be secreted from the cell (para. 0618)
Regarding claims 27 and 28, Mata-Fink teaches that the methods are for modulating the circulatory concentration of a target metabolite in a subject (i.e. increase or decrease the concentration) wherein the target metabolite is the IL-10 family (para. 0291, 0661, 0856, 1108) and that the encoded cytokine of the mRNA can be secreted from the cell (para. 0618). However, the reference does not teach that the cytokine is IL-10.
St. Clair teaches that IL-10 therapy is beneficial for rheumatoid arthritis (i.e. auto immune disease) and when IL-10 is administered into the patient, the serum concentration level of IL-10 is increased (p. 199, 1st paragraph; p. 200, last full paragraph).
It would have been obvious to one of ordinary skill in the art to modify the cells comprising exogenous RNA which express cytokines and thereby secrete them as taught by Mata-Fink to express IL-10 as taught by St. Clair with a reasonable expectation of success. As IL-10 is a cytokine known to increase the serum concentration level of IL-10 there would be a reasonable expectation of success, an artisan would be motivated to utilize IL-10 as it is a beneficial cytokine in autoimmune diseases involving inflammation such as rheumatoid arthritis as it can downregulate the production of multiple pro-inflammatory cytokines (St. Clair, p. 199, 1st paragraph).
Regarding claims 29-31, Mata-Fink teaches that the cell’s S domain on the surface of the cell can comprise targeting moieties such as chemokines and chemokine receptors (para. 0396-397).
Regarding claim 32, Mata-Fink teaches that cadherin repeats can also comprise the S Domain , as cadherin molecules are for adhesion, they are adhesion molecules in the S Domain (para. 0396-397).
Regarding claim 33, Mata-Fink teaches that the receiver/targeting moiety can be a chemokine receptor such as CCR5 (para. 1000).
Regarding claim 34, Mata-Fink teaches that the cell is less than 30 microns (para. 0759).
	Regarding claim 35, Mata-Fink teaches that the CD47 (an immune-evading moiety) or a functional fragment thereof can be part of the receiver/RNA in the cell complex (para.0365).
	Regarding claim 36, Mata-Fink teaches that the cell complex can be administered daily (at least once a day) and that dosing and frequency can be determined upon varying factors such as severity of disease, age etc. (para. 0730-0731).
	Regarding claim 37, Mata-Fink teaches that the cell complex composition ca be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable carrier (para. 0706). 
	Regarding claim 38, Mata-Fink teaches that the cell complex composition can further comprise a second exogenous RNA molecule encoding protein (second receiver peptide) (para. 01177)
	Regarding claim 39, Mata-Fink teaches that other therapeutic agents can additionally be administered with the cell receiver complex in the form of a payload (para. 0039).
	Regarding claim 40, Mata-Fink teaches treating autoimmune diseases such as Autoimmune hepatitis, Crohn’s, Diabetes, Meniere’s disease, Multiple Sclerosis, Myasthenia gravis, Psoriasis, Rheumatoid arthritis, vasculitis, and vitiligo (para. 0876, 0948, Table 6 and 8).
	Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                         
                                                                                                                                                                                                     /TAEYOON KIM/Primary Examiner, Art Unit 1632